Smith, J.
Defendant appeals from denial of an evidentiary hearing on his motion for post conviction relief from a judgment that we affirmed in State v. Agnew, 184 Neb. 700, 171 N. W. 2d 542 (1969). The motion raises issues which we there necessarily determined. Unless a miscarriage of justice is shown, the post conviction remedy is not available for reconsideration of questions that were determined by this court. State v. O’Kelly, 181 Neb. 618, 150 N. W. 2d 117 (1967). Justice has not miscarried here.
Other issues raised in defendant’s motion are without merit. The judgment is affirmed.
Affirmed.